EXHIBIT C
FILED: NEW YORK COUNTY CLERK 03/10/2020 05:24 PM                                             INDEX NO. 657322/2019
NYSCEF DOC. NO. 29                                                                     RECEIVED NYSCEF: 03/10/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK

          ATHENA ART FINANCE CORP.,                               Index No. 657322/2019

                                         Plaintiff,
                                                                  NOTICE OF ENTRY
                             -against-

          18 BOXWOOD GREEN LIMITED, INIGO
          PHILBRICK LTD., and INIGO PHILBRICK,

                                         Defendants.




                 PLEASE TAKE NOTICE, that attached is a true and correct copy of the Judgment duly

          entered and filed in the office of the New York County Clerk on March 2, 2020.



          Dated: March 10, 2020                                 Respectfully,
                 New York, New York
                                                                BOIES SCHILLER FLEXNER LLP

                                                                /s/ Nicholas A. Gravante

                                                             Nicholas A. Gravante, Jr.
                                                             Karen Dyer
                                                             Demetri Brumis Blaisdell
                                                             55 Hudson Yards
                                                             New York, New York 10001
                                                             Tel: (212) 446-2300
                                                             Fax: (212) 446-2350
                                                             Email: ngravante@bsfllp.com
                                                                     kdyer@bsfllp.com
                                                                     dblaisdell@bsfllp.com

                                                             Attorneys for Plaintiff Athena Art Finance
                                                             Corp.




                                                       1 of 6
FILED:
FILED : NEW YORK
        NEW YORK COUNTY
                 COUNTY CLERK
                        CLERK 03/10/2020
                              03/02/2020 05:24
                                         02:18 PM
                                               PM|
                                                                                                                                                                               INDEX
                                                                                                                                                                               INDEX NO.
                                                                                                                                                                                     NO. 657322/2019
                                                                                                                                                                                         657322/2019

NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO. 29
                27                                                                                                                                              RECEIVED
                                                                                                                                                                RECEIVED NYSCEF:
                                                                                                                                                                         NYSCEF: 03/10/2020
                                                                                                                                                                                 03/02/2020




           SUPREME                 COURT             OF THE             STATE            OF NEW              YORK
           COUNTY               OF NEW              YORK

               ATHENA                  ART      FINANCE                CORP.,


                                                                         Plaintiff                                      Index        No.     657322/2019


                                                     -against-                                                          JUDGMENT


               18    BOXWOOD                     GREEN           LIMITED,              INIGO
               PHILBRICK                  LTD.,        and    INIGO            PHILBRICK,


                                                                         Defendants.




                           Plaintiff       having       moved           for    summary           judgment             in lieu     of complaint                herein,       and     the      Court



            having         rendered          its Decision          and        Order,     dated       January          23,    2020,         by which           it granted          Plaintiff's


            motion         against       the     Defeiidaiits,          and      the    Court       having        further        directed         Plaintiff          to submit         a


            judgment;           consistent          with      said     Decision          and       Order;


                           NOW,          on motion           of NICHOLAS                    A.   GRAVANTE,                    JR.,     counsel         for     Plaintiff,         it is


                           ADJUDGED                 that     the Plaintiff,            ATHENA               ART       FINANCE                CORP.,           with      offices        at 300


            PARK           AVENUE,               15TH       FLOOR,             NEW        YORK,             NEW YORK                   10022,       recover          of Defendant                    18


            BOXWOOD                    GREEN          LIMITED,                with     offices       at FIRST           FLOOR,              7 ESPLANADE,                     ST HELIER,


            JERSEY            JE2      3QA,       Defendant            INIGO           PHILBRICK               LTD.,          with      offices       at 55 GROSVENOR


            STREET,             MAYFAIR,                LONDON,                W1K        3HY,        ENGLAND,                  and     Defendant              INIGO         PHILBRICK,


            who      resides        at 43 GREEN                  STREET,             FLAT        3, LONDON,                  W1K        7FJ,      ENGLAND,                  the     sum         of


            $13.5     MILLION                  ($13,500,000)             DOLLARS,                  with     default         interest       at the     contractual            rate      of


            14.0701%            per     annum        from        the    date     of the      31st     day     of October,              2019,      in the       amount        of




            and     late    fees       at the rate      of 2% per             annum         from     the     date     of the      31st      day     of October,             2019,           in the




                                                                                                 21 of
                                                                                                    of 6
                                                                                                       5
FILED:
FILED : NEW YORK
        NEW YORK COUNTY
                 COUNTY CLERK
                        CLERK 03/10/2020
                              03/02/2020 05:24
                                         02:18 PM
                                               PM|
                                                                                                                                               INDEX
                                                                                                                                               INDEX NO.
                                                                                                                                                     NO. 657322/2019
                                                                                                                                                         657322/2019

NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO. 29
                27                                                                                                                 RECEIVED
                                                                                                                                   RECEIVED NYSCEF:
                                                                                                                                            NYSCEF: 03/10/2020
                                                                                                                                                    03/02/2020




            amount       of


                                                                                                                                                 sed        masp

            together      with    attorney's          fees   in the amount         of TWENTY          FIVE     THOUSAND               ($25,000.00)


            DOLLARS,             insütâñce       costs       in the amount     of THIRTY-EIGHT                     THOUSAND           THREE


            HUNDRED              EIGHTY          ($38,380.00),        and    storage       fees   in the   amount      of ELEVEN           THOUSAND


            SEVEN        HUNDRED               NINETY           ONE   ($1 1,791.00),          and   amusWe     costs    in the   amount      of éiteMB                 ed

                                                                                                                       making     in all the   sum     of




            and   that   the Plaintiff         have     execution     therefore.




                                                                                                           Clerk




                                                                                                                        FILED
                                                                                                                                MAR    0 2     2020



                                                                                                                     COUNTY        CLERKS        OFFICE
                                                                                                                                 NEW YORK




                                                                                       2




                                                                                   2 of
                                                                                   3 of 6
                                                                                        5
                                                                                                                                       .                           .
FILED:
FILED : NEW YORK
        NEW YORK COUNTY
                 COUNTY CLERK
                        CLERK 03/10/2020
                              03/02/2020 05:24
                                         02:18 PM
                                               PM|
                                                                                                                                                                                    INDEX
                                                                                                                                                                                    INDEX NO.
                                                                                                                                                                                          NO. 657322/2019
                                                                                                                                                                                              65 322/2019

NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO. 29
                27                                                                                                                                                  RECEIVED
                                                                                                                                                                    RECEIVED NYSCEF:
                                                                                                                                                                             NYSCEF: 03/10/2020
                                                                                                                                                                                     03/02/2020




           SUPREME                COURT                OF THE              STATE              OF NEW               YORK
           COUNTY                OF NEW               YORK

                  ATHENA             ART         FINANCE               CORP.,


                                                                            Plaintiff                                         Index       No.        657322/2019


                                                       -against-                                                              BILL        OF COSTS


                  18   BOXWOOD                    GREEN             LIMITED,                  INIGO
                  PHILBRICK                  LTD.,       and     INIGO           PHILBRICK,


                                                                             Defendants.

             ___                                           __                                            ____




                          Costs                Statute                                                                 -----------        $ 200.00
                                        by
                          Prospective                Marshal's            Fee -------------------                     ------------W
                          Fee     for    Notice          of Motion             --------------                          ¬-----------       $ 45.00
                          Fee for        Request           for    Judicial           Intervention              ----------------           $ 95.00
                          Fee     for    U.K.                       for     Affidavits            of Service             ---------
                                                      Notary
                          Fee     for        Index     Number             -----------------                     ---                     - $ 210.00




                                                                                                      TOTAL                                                         $      f-ro       . o o


            STATE          OF        NEW         YORK,           COUNTY                 OF      NEW YORK                          ATTORNEY'S                  AFFIRMATION


                          The     undersigned,                  attomey          at law         of the    State         of New          York,        one   of the       attorneys         of record


            for    the   plaintiff           in the above            entitled         action,         states      that     the       disbursements            above       specified         have


            been       or will       necessarily           be made             or incurred            therein          and     are reasonable              in amount.


                          The     undersigned                affirms          this    statement           to be true              under    the       penalties      of perjury.


            Dated:        New        York,           New     York

                          February             20,    2020


                                                                                                                       Respectfully              submitted,


                                  CERTlFY                THAT        I HAN/E.                                          BOIES           SCHILLER              FLEXNER                LLP
            I HEREBY                                              COSTS              AT
                                  THiS          B4LL       OF
           ADJUSTED
                                                                                                                       /s/ Nicholas             A.    Gravante


                                               02200
                                                                                                                                                                            mILED
                                                                                                                                                                                    MAR       0 2     2020


                  CLERK
                                                                                                                                                                        COUNTY             CLERKS       OFFICE



                                                                                                      4 of
                                                                                                      3 of 6
                                                                                                           5
FILED:
FILED : NEW YORK
        NEW YORK COUNTY
                 COUNTY CLERK
                        CLERK 03/10/2020
                              03/02/2020 05:24
                                         02:18 PM
                                               PM|
                                                                                               INDEX
                                                                                               INDEX NO.
                                                                                                     NO. 657322/2019
                                                                                                         657322/2019

NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO. 29
                27                                                                RECEIVED
                                                                                  RECEIVED NYSCEF:
                                                                                           NYSCEF: 03/10/2020
                                                                                                   03/02/2020




                                          Nicholas         A.    Gravante,      Jr.
                                          55 Hudson             Yards
                                          New      York,         New     York   10001
                                          Tel:     (212)    446-2300
                                          Fax:     (212)        446-2350
                                          Email:      ligravaiite@bsfllp.com


                                          Attorneys        for     Plaintiff    Athena   Art    Finance
                                          Corp.




                                    2




                                 4 of
                                 5 of 6
                                      5
FILED:
FILED : NEW YORK
        NEW Y RK COUNTY
                 COUNTY CLERK
                        CLERK 03/10/2020
                              03/_â2/2020 05:24
                                          02:18 PM
                                                PM                                           INDEX
                                                                                             INDEX NO.
                                                                                                   NO. 657322/2019
                                                                                                       657322/2019

NYSCEF
NYSCEF DOC.
       DOC. NO.
            NO. 2
                29                                                                 RECEIVED
                                                                                   RECEIVED NYSCEF:
                                                                                            NYSCEF: 03/10/2020
                                                                                                    03/02/2020


    66




                                           BOIES       SCHILLER                 FLEXNER      LLP




                                           55 Hudson             Yards
                                           New     York,         New     York      10001
                                           Tel:   (212)     446-2300
                                           Fax:    (212)     446-2350




                                           Attorneys       for     Plaintiff




                                                                                   FILED             AND
                                                                                   DOCKETED
                                                                                       MAR    0 2    2020




                                                                           N.Y.,     CO.     CLK'S      OFFICE




                                  6
                                  5 of
                                    of 6
                                       5
